Citation Nr: 1523945	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO.  08-23 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an effective date earlier than November 13, 2007 for the grant of service connection for ischemic heart disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 27, 2012.

3.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches, to include as secondary to service-connected posttraumatic stress disorder (PTSD) with anxiety.

4.  Entitlement to an initial rating greater than 50 percent for PTSD with anxiety.

5.  Entitlement to an initial compensable rating for bilateral hearing loss.

6.  Entitlement to service connection for cramps in the fingers of both hands.

7.  Entitlement to service connection for cramps in both legs.

8.  Entitlement to service connection for cramps in the bilateral feet and toes.

9.  Entitlement to service connection for cramps in both arms.

10.  Entitlement to service connection for cramps in both hands.

11.  Entitlement to service connection for residuals of a skull fracture.

12.  Entitlement to service connection for rheumatoid arthritis, including as secondary to in-service herbicide exposure.

13.  Entitlement to service connection for hypertension, including as secondary to in-service herbicide exposure or service-connected PTSD with anxiety.

14.  Entitlement to service connection for shin splints.

15.  Entitlement to service connection for a respiratory disorder, to include bronchitis, including as secondary to in-service herbicide exposure.

16.  Entitlement to service connection for diabetes mellitus.

17.  Entitlement to service connection for a skin condition (claimed as dermatitis and chloracne).

18.  Entitlement to service connection for a bilateral knee disability.

19.  Entitlement to service connection for bilateral otitis media.    

20.  Entitlement to compensation under 38 U.S.C.A. § 1151 (West 2014) for an adverse reaction to purple dye, to include a nerve disorder (claimed as nervous tic), claimed as due to Department of Veterans Affairs (VA) lack of proper care/negligence.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In February 2008, the RO denied service connection for a bilateral knee disability, a skin condition, a lung disorder, bilateral otitis media, rheumatoid arthritis, and cramps (legs, fingers, feet, toes).  The RO also declined to reopen a previously denied claim of service connection for headaches and denied entitlement to compensation pursuant to 38 U.S.C.A. § 1151.

In December 2009, the RO denied service connection for hypertension, shin splints, and cramps (hands, arms) and granted service connection for bilateral hearing loss, assigning a noncompensable evaluation, effective October 24, 2008.

In November 2010, the RO granted service connection for PTSD and assigned a 50 percent rating effective January 5, 2010.  In March 2012, the RO granted service connection for anxiety and combined this disability for rating purposes with the previously service-connected PTSD.

In October 2011, the RO denied service connection for a skull fracture.

In February 2012, the RO granted service connection for ischemic heart disease and assigned staged ratings effective November 30, 2007.

In August 2012, the RO granted entitlement to TDIU effective February 27, 2012.  

In May 2013, the RO denied service connection for diabetes mellitus.
 
The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the Board has recharacterized the issues on appeal as stated on the title page of this decision.  

The Veteran requested a hearing before a Veterans Law Judge at the RO in October 2014.  The Veteran failed to report for the hearing without explanation or request to reschedule.  The hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704. 	

Additional evidence was obtained subsequent to the January 2014 supplemental statements of the case (SSOCs).  The Veteran's representative has submitted a waiver of initial RO consideration.  Thus, remand for consideration of this evidence is not necessary.
 
The issues of entitlement to service connection for left leg, neck, and right thumb scars (see April 2004 Correspondence), as well as entitlement to service connection for a dental disability and a bilateral ankle disability (see March 2012 Correspondence), have been raised by the record but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over these issues and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The reopened issue of entitlement to service connection for migraines, the issues of entitlement to service connection for a bilateral knee disability, a skin condition, bilateral otitis media, diabetes mellitus, hypertension, rheumatoid arthritis, and a respiratory disorder, the issue of entitlement to compensation under 38 U.S.C.A. § 1151, and the issue of entitlement to an earlier effective date for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied service connection for migraine headaches on the basis that there was no evidence of this condition during service; the Veteran filed a timely notice of disagreement (NOD) but did not perfect an appeal following the issuance of a February 2006 SOC.  
 
2.  VA treatment records containing diagnoses of headaches received since the April 2005 decision relate to an unestablished fact necessary to substantiate the claim of service connection for migraine headaches and raise a reasonable possibility of substantiating the underlying claim.

3.  The Veteran does not have shin splints.

4.  The Veteran does not have residuals of a skull fracture.

5.  The Veteran does not have cramps in the fingers, legs, feet, toes, arms, or hands.

6.  Prior to September 7, 2011, the Veteran's hearing loss measured Level I in his right ear and Level IV at worst in his left ear.

7.  Resolving all reasonable doubt in favor of the Veteran, from September 7, 2011, his hearing loss measures Level III at worst in his right ear and Level IV in his left ear.

8.  The credible evidence establishes that the Veteran's service-connected PTSD has been manifested by occupational and social impairment with reduced reliability and productivity, but not occupational and social impairment with deficiencies in most areas (such as work, family relations, judgment, thinking, or mood).

9.  On October 24, 2006, the Veteran filed a claim of service connection for a disability that can be construed reasonably as ischemic heart disease.
 
10.  The Veteran's ischemic heart disease manifested by December 18, 2006.


CONCLUSIONS OF LAW

1.  An April 2005 rating decision, which denied a claim of service connection for migraine headaches, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.302 (2014).

2.  New and material evidence has been received since the April 2005 rating decision sufficient to reopen a claim of service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Shin splints were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

4.  A skull fracture not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

5.  Cramps in the fingers of both hands were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

6.  Cramps in both legs were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

7.  Cramps in the bilateral feet and toes were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

8.  Cramps in both arms were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9.  Cramps in both hands were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

10.  Prior to September 7, 2011, the criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.85, Diagnostic Code (DC) 6100 (2014).

11.  From September 7, 2011, the criteria for an initial 10 percent rating, and no higher, for bilateral hearing loss have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.85, DC 6100 (2014).

12.  The criteria for an initial rating greater than 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.130, DC 9411 (2014).

13.  The criteria for an effective date of December 18, 2006 for the award of service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 5110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.400, 3.816 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In April 2005, the AOJ denied, in pertinent part, the Veteran's claim of service connection for migraine headaches.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2014).  The Veteran did not initiate an appeal of the April 2005 rating decision and it became final.  The Veteran also did not submit any statements relevant to this claim within 1 year of the April 2005 rating decision which would render this decision non-final for VA purposes under 38 C.F.R. § 3.156(b).  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b)).

The claim of service connection for migraine headaches may be reopened if new and material evidence is received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  New and material evidence is defined by regulation.  See 38 C.F.R. § 3.156(a) (2014).  As relevant to this appeal, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

With respect to the Veteran's application to reopen a claim of service connection for migraine headaches, the Board has reviewed the evidence added to the record since the last final denial of this claim and finds that the evidence is new and material.  Consequently, the claim is reopened.


Service Connection Claims

VA has a duty to provide notice to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2014).  
	
The Veteran's initial rating and effective date claims are downstream issues from the grant of entitlement.  Grantham v. Brown, 114 F.3d 1156 (1997).  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  

By way of a June 2009 pre-adjudication letter, VA notified the Veteran of the information and evidence need to substantiate his service connection claims.  The June 2009 letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA has satisfied its duty to notify.  

Moreover, VA has complied with its duty to assist the Veteran in the development of his increased rating claims.  The RO has obtained service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has submitted numerous lay statements.  He did not identify any relevant outstanding evidence in connection with his claims.  The Veteran was afforded VA audiological examinations in November 2009 and September 2011, and PTSD examinations in September 2010 and October 2011, which the Board finds to be adequate.  Although the Veteran requested another PTSD examination in December 2011, the Board finds that there is no reason to believe that the severity of the disorder has changed since the most recent examination in October 2011.

No examination was conducted in connection with the service connection claims for shin splints, residuals of a skull fracture, and cramps.  However, as explained herein, there is no competent evidence of these disabilities.  Hence, a remand to obtain an examination and opinion is not necessary to decide these claims.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (VA is not obligated to provide an examination for a medical nexus opinion where the supporting evidence of record consists only of unsubstantiated lay allegations establishing the required association between this current disability and service.)

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Shin Splints/Skull Fracture/Cramps

The Veteran contends that he fractured his skull during service after falling from an M113 armored personnel carrier.  

The most probative evidence of record shows that the Veteran has not been diagnosed with shin splints, residuals of a skull fracture, or cramps.  Neither shin splints nor cramps were found in service or on separation from service.  STRs do not document a skull fracture or head injury.  Post-service VA treatment records contain one complaint of pain in the shin bones (see November 2001 VA Treatment Record) and one reference to the alleged skull fracture (see April 2010 VA Treatment Record).  Notably, the Veteran denied any history of head trauma during a November 2009 QTC examination.

Service connection cannot be granted in the absence of a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  A service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Significantly, at no time during the current appeal has the Veteran been diagnosed with shin splints, residuals of a skull fracture, or cramps.

The negative evidence in this case outweighs the positive.  The Veteran is competent to describe a head injury and subjective complaints such as shin pain and cramps, but is not competent to diagnose a disability where such requires specialized medical training or knowledge.  Therefore, the Veteran's contentions that he has shin splints, residuals of a skull fracture, and cramps are greatly outweighed by the medical evidence of record, which does not show any current diagnosis of, or treatment for, this condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Board has considered the applicability of the benefit of the doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 54-55.

Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2014).

Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection, and consideration of the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet App 119, 125-26 (1999).

Hearing Loss

Hearing impairment is evaluated under 38 C.F.R. § 4.85, and is determined by comparing the results of controlled speech discrimination tests with the average hearing threshold level.  The hearing threshold levels are measured by pure tone audiometry tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The Rating Schedule allows for such audiometric test results to be translated into a numeric designation, which range from Level I for essentially normal acuity to Level XI for profound deafness.  Based on the level of hearing impairment, a percentage evaluation is assigned to determine the level of compensation, ranging from noncompensable to 100 percent.  Disability ratings for hearing impairment are derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

At a November 2009 QTC audiology examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
35
65
80
LEFT
25
30
40
70
90

Speech audiometry revealed speech recognition ability of 94 percent at 70dB in the right ear and of 80 percent at 65 dB in the left ear.  The Veteran reported difficulty understanding conversations and ringing in both ears.  Applying these findings to Table VI shows a numeral of Level I in the right ear and Level IV for the  left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  

An April 2010 VA treatment record shows that pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
65
75
LEFT
20
25
25
65
80

Speech audiometry revealed speech recognition ability of 92 percent at 80 dB in both ears.  Applying these findings to Table VI shows a numeral of Level I in the right ear and Level I for the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  

The Veteran received VA-issued hearing aids in May 2010.

At a September 2011 QTC audiology examination, pure tone thresholds, in decibels, were as follows:
 



HERTZ



500
1000
2000
3000
4000
RIGHT
40
35
50
80
90
LEFT
30
45
50
85
90

Initially, speech audiometry revealed speech recognition ability of 80 percent at 75 dB in the right ear and of 88 percent at 75 dB in the left ear.  However, speech recognition ability was 92 percent at 80dB in the right ear and 88 percent at 75 dB in the left ear.  The Veteran reported difficulty hearing spoken guidance, instructions or comments from other workers when in noise.  He also had difficulty understanding telephone communication.  The examiner opined that the Veteran's hearing loss should not interfere with employment "[o]nce he understands the topic at hand."  Applying these findings to Table VI using the initial speech recognition scores shows a numeral of Level IV in the right ear and Level III for the  left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 10 percent evaluation is derived.  However, applying these findings to Table VI using the later speech recognition scores shows a numeral of Level II in the right ear and Level III for the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a 0 percent evaluation is derived.  Resolving all reasonable doubt in the Veteran's favor, a 10 percent rating for the Veteran's service-connected bilateral hearing loss is warranted from September 7, 2011.


PTSD

Under DC 9411, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.13 , DC 9411.

 A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is assignable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); and disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 do not constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The record contains GAF scores of 57 and 59.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 51-60 involves moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  The Board is cognizant that a GAF score is not determinative by itself.

VA treatment records dated in 2010 show that the Veteran was diagnosed with anxiety, which was stable.  He also complained of depression, sleep disturbance, nightmares, and hypervigilance.  He was well groomed, pleasant, and in good spirits.  Speech was normal, and thought process was goal-directed.  He denied hallucinations and suicidal/homicidal ideation.  There was good insight and intact judgment.

The Veteran submitted to a September 2010 QTC examination, during which he reported flashbacks, intrusive thoughts, difficulty sleeping with nightmares, problems concentrating, difficulty with memory, being easily startled, avoiding activities, irritability, and anger.  He was not taking any medications for his condition.  He denied panic attacks and delusions/hallucinations.  His relationships with his brother and sister were distant.  The Veteran indicated that he could not handle more than three people around him at a time.  He was unemployed, but not due to the effects of his PTSD.  He described his symptoms was moderate.  Appearance and hygiene were appropriate.  Eye contact and speech were good.  Affect and mood were normal.  Concentration and memory were also normal.  Thought processes were appropriate.  Judgment was not impaired.  The examiner assigned a GAF score of 57.  He opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.  He noted that the Veteran had difficulty getting along with people due to his anger and temper, and difficulty focusing on simple tasks.

The Veteran submitted to another QTC examination in October 2011, at which time he reported hypervigilance, recurrent recollections, sleep disorder with nightmares, irritability, isolation, moderate anxiety and depression, and exaggerated startle response.  He had distant relationships with his siblings.  He described the symptoms as severe.  He had been taking psychiatric medication for three weeks with minimal response.  He was not working, but it was not due to his PTSD.  Orientation was within normal limits. Appearance and hygiene were appropriate.  Eye contact was good.  There was a disturbance of motivation and mood.  Speech was within normal limits.  There was impaired attention and/or focus in that he had difficulty finishing tasks.  The Veteran denied panic attacks, delusions, hallucinations, and obsessive compulsive behavior.  Thought processes were appropriate.  Judgment was not impaired.  There was a mild memory impairment in that the Veteran forgot names, directions, and recent events.  Suicidal and homicidal ideation was absent.  The examiner assigned a GAF score of 59 and noted that the Veteran was "relatively stable."  He opined that the Veteran's psychiatric symptoms cause occupational and social impairment with reduced reliability and productivity.

In November 2011, the Veteran reported feeling depressed every day, but denied suicidal ideation.  

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial rating greater than 50 percent for service-connected PTSD with anxiety.  The Veteran's main symptoms are chronic sleep impairment, nightmares, flashbacks, irritability, anxiety, intrusive thoughts, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance.  He is not working.  However, he is able to function on a daily basis with no difficulty.  The examiners indicate that the Veteran was fully oriented and demonstrated insight and judgment, as well as clear thought and communication.  There is no evidence that the Veteran's PTSD impairs his performance of routine activities, his speech, his ability to function independently, or his ability to control his impulses.  Nor does he exhibit spatial disorientation or obsessional rituals that interfere with routine activities.  Although he lives by himself, the evidence of record does not indicate that he is unable to establish or maintain effective relationships.  In fact, he was his mother's caretaker prior to her death in May 2010.

Although the October 2011 VA examiner found disturbance of motivation and mood and mild memory impairment, the balance of the recorded symptomatology weighs in favor of a 50 percent rating.  The Board acknowledges the Veteran's August 2013 statement in which he reports having panic attacks.  However, the evidence does not show occupational and social impairment with deficiencies in most areas.  Finally, both examiners found that the Veteran is able to manage his finances.  Thus, the evidence does not demonstrate that he is totally impaired such that an initial rating greater than 50 percent for service-connected PTSD is warranted. 

Other Considerations

The Board finds that the schedular evaluations assigned for the Veteran's service-connected bilateral hearing loss and his service-connected PTSD are adequate.  The Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and rating criteria as defined.  In this regard, the rating criteria for this disability focus on hearing sensitivity and speech discrimination abilities.  In making this determination, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Both VA examiners considered the Veteran's assertions that he has difficulty hearing people, and the September 2011 examiner noted the impact of the Veteran's bilateral hearing loss on his occupational and social functioning.  The Veteran's PTSD is manifested by chronic sleep impairment, nightmares, flashbacks, irritability, anxiety, depression, intrusive thoughts, memory impairment, difficulty concentrating, hypervigilance, exaggerated startle response, and avoidance.  There is nothing unusual in his specific case that renders the rating schedule inadequate to address his disability.

The Board notes that, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Earlier Effective Date Claim

In the February 2012 rating decision, the RO granted service connection for ischemic heart disease.  The effective date of the award was set as November 13, 2007.  The Veteran contends that an earlier effective date is warranted.

In general, the effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2)(i).  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2). 

If a claim is reviewed within one year from the effective date of a liberalizing law or VA issue, benefits may be authorized from the effective date of a liberalizing law or VA issue.  38 U.S.C.A. § 5110(g); 38 C.F.R. §§ 3.114 , 3.400(p) (2013).

Although the effective date of the liberalizing law at issue is August 31, 2010, effective dates of certain awards of service connection are governed pursuant to the orders of a United States district court in the class-action case arising from Nehmer v. United States Department of Veterans Affairs, No. CV-86-6160 TEH (N.D. Cal. May 17, 1991).  38 C.F.R. § 3.816.  The covered diseases are listed in 38 C.F.R. 
§ 3.816(b)(2).  Although ischemic heart disease is not listed in that section, the final rule made clear that the effective dates of awards of ischemic heart disease under the 38 C.F.R. § 3.309(e) are governed by the Nehmer provisions.  See 75 Fed. Reg. at 53203.

Where a Nehmer class member is entitled to disability compensation for a covered herbicide disease, and the claim was either pending before VA on May 3, 1989, or was received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose except as otherwise provided in paragraph (c)(3) of this section, which pertains to claims filed within one year from the date of separation from service.  38 C.F.R. § 3.816(c)(2).

A claim will be considered a claim for compensation for a particular covered herbicide disease if: (i) the claimant's application and other supporting statements and submission may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  Id. 

In October 2006, the Veteran filed a claim of service connection for an "unknown heart condition."  In February 2008, the RO denied service connection for a heart disability with chest pains.

When liberally interpreting the October 2006 claim and February 2008 denial, the Board finds that the claim and denial pertained to the covered herbicide disease of ischemic heart disease.  Thus, in viewing this prior claim and denial in a light most favorable to the Veteran, the Board finds that the date of claim for ischemic heart disease is October 24, 2006.  See 38 C.F.R. § 3.816(c)(2).  The Veteran contends that he filed his initial claim for ischemic heart disease in May 2002.  See May 2012 VA Form 21-4138.  Prior to October 24, 2006, nothing in the record can be reasonably viewed as a claim of service connection for ischemic heart disease.  Other claims were filed, but they pertained to soft tissue sarcoma, depression, diabetes and a stomach condition.  Additionally, there was no earlier denial of service connection for a disability that can be reasonably viewed as a denial of ischemic heart disease.  Therefore, the earliest possible effective date for the award of service connection for ischemic heart disease is October 24, 2006, which is the date of claim.

Because the Veteran's claim was received more than one year after his separation from military service, the effective date will be the later of the date of claim or the date the disability arose.  See 38 C.F.R. § 3.816(c)(2).  Private treatment records dated May 24, 2006 reveal a normal EKG. In a December 2006 correspondence, the Veteran referenced chest pain and indicated that his doctor had given him "nitro" for a "heart condition."  A November 13, 2007 VA treatment record shows that the Veteran had reportedly been treated for a heart attack at Antlers Hospital on August 3, 2007, and that he wanted VA to give him a prescription for nitroglycerine.  The Veteran brought some private treatment records with him, which the VA clinician reviewed.  She noted that the Veteran had been prescribed Isosorbide in June 2007, but that he had not taken it because it gave him headaches.  A December 2010 myocardial perfusion scan confirmed that there was an earlier heart attack.

In February 2012, a VA examiner reviewed the claims file and determined that "the earliest confirmed documentation of clinically significant ischemic heart disease in VHA possession or VBA possession was 11/13/2007."  He concluded that "it is more likely than not" that the Veteran suffered a heart attack in August 2007, but then stated that this was "only speculation."  The examiner acknowledged the Veteran's December 2006 statement concerning nitroglycerin, but noted there was no documentation from the Veteran's treating physicians to confirm treatment for clinically significant ischemic heart disease.  The examiner also alluded to a January 2007 correspondence where the Veteran stated that he had been prescribed Naproxen for "chest pain."  The Board finds that the February 2012 VA examiner's opinion is inherently contradictory.  Accordingly, the Board affords this opinion little probative weight.

In any event, "entitlement to benefits for a disability or disease does not arise with a medical diagnosis of the condition, but with the manifestation of the condition and the filing of a claim for benefits for the condition."  DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  The Veteran reported having chest pain and taking nitroglycerin in his December 2006 statement.  At the least, his report of chest pain on the earlier date of December 18, 2006 raises a reasonable doubt as to the date when ischemic heart disease manifested.  When reasonable doubt is resolved in the Veteran's favor, the Board finds that the Veteran's "disability arose" by December 18, 2006.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The proper effective date for the award of service connection for ischemic heart disease is December 18, 2006.  See 38 C.F.R. § 3.816(c)(2).  Thus, the appeal is granted to this extent.


ORDER

As new and material evidence has been received, the claim of service connection for migraine headaches is reopened; to this extent only, the appeal is granted.

Entitlement to service connection for shin splints is denied.

Entitlement to service connection for residuals of a skull fracture is denied.

Entitlement to service connection for cramps in the fingers of both hands is denied.

Entitlement to service connection for cramps in both legs is denied.

Entitlement to service connection for cramps in the bilateral feet and toes is denied.

Entitlement to service connection for cramps in both arms is denied.

Entitlement to service connection for cramps in both hands is denied.

Entitlement to an initial compensable rating prior to September 7, 2011, for bilateral hearing loss is denied.

Entitlement to an initial 10 percent rating, and no higher, effective September 7, 2011, for bilateral hearing loss is granted.

Entitlement to an initial rating greater than 50 percent for PTSD is denied.

Entitlement to an effective date of December 18, 2006 for the award of service connection for ischemic heart disease is granted.


REMAND

In its February 2008 decision, the RO denied service connection for a bilateral knee disability, a skin condition, and bilateral otitis media.  In an October 2008 correspondence, the Veteran's representative disagreed with "all issues."  In its August 2012 decision, the RO award TDIU effective February 27, 2012.  In a November 2012 correspondence, the Veteran requested "unemployment back pay."  In May 2013, the RO denied service connection for diabetes mellitus.  In a correspondence dated later that month, the Veteran stated "I also am appealing the claim for Type II diabetes."

An SOC is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished concerning the Veteran's disagreements with the February 2008 denial of service connection, the effective date for his TDIU, or the May 2013 denial of service connection.  Therefore, remand is required for the issuance of an SOC regarding these claims.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The Board may exercise jurisdiction over an issue only after an appellant has filed both a timely NOD to a decision denying the benefit sought and a timely substantive appeal after issuance of a SOC.  38 U.S.C.A. § 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).

Migraine Headaches and Hypertension

The Veteran contends that he has headaches/migraines and hypertension that are either directly related to service or are secondary to his service-connected PTSD.  In the alternative, the Veteran contends that his hypertension is secondary to in-service herbicide exposure.  He has presumed exposure to Agent Orange based on his service in Vietnam.  

A December 1970 separation examination contains a normal clinical evaluation of all systems.  The Veteran's blood pressure was 128/86.

A June 2001 VA treatment record contains a diagnosis of headaches.  VA treatment records dated from November 2007 to December 2010 contain notations of elevated blood pressure.  It appears that the Veteran took hypertensive medication intermittently.  

The Veteran was not afforded a VA examination in support of either claim of service connection for migraine headaches or hypertension.  The Board notes that VA's duty to assist includes the duty to provide an examination where necessary.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Thus, on remand, the Veteran should be provided with appropriate VA examinations on his migraine headaches and hypertension.

Respiratory Disorder/Rheumatoid Arthritis 

The Veteran contends that he has a respiratory disorder and rheumatoid arthritis that is secondary to herbicide exposure in Vietnam.  Specifically, he maintains that he has had bronchitis since 2001.

Post-service VA treatment records contain a current diagnosis of intermittent bronchitis and complaints of joint pain.  The Veteran has not yet been afforded a VA examination for this condition.  Even though the Veteran cannot be granted service connection on a presumptive basis, because bronchitis and rheumatoid arthritis are not one of the diseases listed under 38 C.F.R. § 3.309, he can still be granted direct service connection if he had a respiratory disorder or rheumatoid arthritis at any point during the appeal period that is related to his Agent Orange exposure, or any other incident or injury in service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Upon remand, the Veteran should be afforded a VA examination to determine the nature and etiology of any currently diagnosed respiratory disorder and rheumatoid arthritis, to include bronchitis.

38 U.S.C.A. § 1151 Claim

The Veteran contends that dye used during a CT scan performed at the Muskogee, Oklahoma VAMC in April 1983 caused residual medical problems, to include a nerve disorder.  He maintains that he was extremely ill for 14 months following this event.  His statements indicate that he may have received VA medical treatment during this time period.  In 2007, the RO attempted to obtain outpatient treatment records from the Muskogee VAMC from January 1983 to December 1983.  A negative response was received in December 2007.

The Veteran's representative asserts that this claim should be remanded so that the RO can request VA treatment records from 1984.  The Board agrees.  The Court has held that VA is on constructive notice of all documents generated by VA, even if the documents have not been made part of the record in a claim for benefits.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, on remand, the AOJ should attempt to obtain these identified VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC to the Veteran and his service representative addressing the claims of service connection for a bilateral knee disability, a skin condition, bilateral otitis media, and diabetes, as well as the claim of entitlement to an earlier effective date for TDIU.  These issues should be returned to the Board for further appellate consideration only if a timely appeal is perfected.

2.  Send the Veteran and his representative appropriate notice of the requirements to establish service connection for a headache disorder and hypertension, including on a secondary basis.  A copy of any letter(s) sent to the Veteran should be associated with the claims file.

3.  Contact the Muskogee, Oklahoma, VA Medical Center and request any treatment records for the Veteran that may be available from this facility dated between January 1, 1984, and December 31, 1984.  A copy of any request(s) for these records, and any reply, to include a negative reply, should be included in the claims file. 

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed hypertension.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any hypertension currently experienced by the Veteran.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that hypertension, if diagnosed, had its onset in service or otherwise is related to service.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acknowledged in-service herbicide exposure caused or aggravated (permanently worsened) his hypertension, if diagnosed.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his hypertension, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any currently diagnosed headaches.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any headaches currently experienced by the Veteran.  

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that headaches, if diagnosed, had their clinical onset in service or otherwise are related to active duty.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's acknowledged in-service herbicide exposure caused or aggravated his headaches, if diagnosed.  The examiner next is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected PTSD caused or aggravated (permanently worsened) his headaches, if diagnosed.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

6.  Schedule the Veteran for an examination to determine the nature and etiology of any currently diagnosed respiratory disorder, to include bronchitis.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must determine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any currently diagnosed respiratory disorder, to include bronchitis, is related to any incident of the Veteran's military service, including his presumed Agent Orange exposure.  A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why this is so.

7.  The Veteran should be given adequate notice of the requested examinations which includes advising him of the consequences of his failure to report to the examinations.  If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

8.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


